PER CURIAM.
The former husband appeals from a judgment amending a decree of dissolution of marriage. He contends that the trial court erred in restricting his visitation rights with the child of the parties and in awarding attorney’s fees to his former wife.
An examination of the record establishes that no error of law appears and that the judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no prece-dential value.
The judgment is affirmed in compliance with Rule 84.16(b).
All concur.